Citation Nr: 0638952	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-04 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from February 1971 to January 1975, including service 
in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
August 2004.  A statement of the case was issued in November 
2004, and a substantive appeal was received in February 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

It appears that the veteran served on the USS Denver and the 
USS Tripoli between approximately April 1972 and July 1972.  
The veteran's claimed stressors essentially involve his 
assignments and activities during this period.  He has 
reported that he would go onshore to pick up mail and often 
times the wounded and the dead.  In a statement received in 
July 2004, the veteran reported being sent to mine the 
Haiphong Harbor in the Tonkin Gulf in 1971.  The veteran 
reported being shot at while performing his duty.  He also 
recalled holding flashlights for corpsmen and doctors 
performing surgery, and seeing burnt bodies.    

It does not appear that an attempt has been made to verify 
the claimed stressors.  Although some of the claimed events 
are general in nature, after reviewing the veteran's 
statements, the Board believes that the veteran has furnished 
sufficient detail to attempt to corroborate the claimed 
stressors.  

The Board further notes that VA clinical records from August 
2000 and November 2000 show that the veteran was seeing a 
private psychologist who was not identified.  It appears that 
the veteran had been seeing the psychologist for his 
nightmares from Vietnam before seeking treatment with the VA 
medical center.  The Board believes that such evidence would 
be helpful in deciding the veteran's claim.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his service 
connection claim, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
and/or an effective date for the disability on appeal.  Since 
the appeal is being remanded for other reasons outlined 
above, it is appropriate to also direct that the RO furnish 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) to comply with the Court's holding.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and/or 
effective dates for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be asked to 
identify the private psychologist who 
treated him in 2000.  If the veteran 
identifies such individual, then 
appropriate action  should be taken to 
request copies of all pertinent medical 
records.  

3.  The RO should then prepare a request 
to the Marine Corps University Archive, 
or the U. S. Army and Joint Services 
Records Research Center (JSRCC) (formerly 
Center for Unit Records Research (CURR)), 
or both, as appropriate, and request 
corroboration of the stressors claimed by 
the veteran.  

4.  If, and only if, a claimed 
stressor(s) is corroborated, then the 
veteran should be scheduled for a VA PTSD 
examination.  The examiner should be 
furnished the claims file for review and 
the RO should clearly inform the examiner 
of the details of the corroborated 
stressor(s).  Any medically indicated 
special tests should be conducted.  If 
the examiner finds that a diagnosis of 
PTSD is warranted, then the examiner 
should clearly report whether the PTSD is 
related to the corroborated stressor(s).  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If the benefit remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


